DETAILED ACTION
This is in response to communication filed on February 16, 2021.
Status of Claims
Claims 1, 2, 4 – 6, 8 – 18, and 20 are pending, of which claims 1, 18, and 20 are in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
In light of applicant’s amendments to the specification, the examiner withdraws the previous objection to the specification.

Drawings
In light of applicant’s amendments to the drawings, the examiner withdraws the previous objection to the drawings.

Claim Rejections - 35 USC § 101
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, 8 – 11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uliel et al., European Patent Application EP 2889756 A1 (hereinafter referred to as Uliel) (from Applicant’s IDS) in view of ‘SIMD Types: The Vector Type & Operations’ by Matthias Kretz (hereinafter referred to as Kretz), further in view of Ganesh et al., U.S. Patent Application 2014/0013076 (hereinafter referred to as Ganesh).

Referring to claim 1, Uliel discloses “An apparatus” (Figure 2 processor 200) “comprising: instruction decoding circuitry to decode instructions and generate control signals in dependence on the instructions; and data processing circuitry to perform data processing operations in response to the control signals generated by the instruction decoding circuitry” ([0030] and [0032] decoding instructions and decoded instructions being executed by execution resources), “wherein the instruction decoding circuitry is responsive to a bit-testing instruction specifying a source vector register” ([0028] and Figure 3 VBT instruction with first and second source operand) “to cause the data processing circuitry to: perform a bit-testing procedure on plural elements stored in the source vector register to generate plural result bits” (Figure 3 vector bit test instruction VBT, [0028] vector registers with a plurality of packed data operands and writing to the destination register), “the bit-testing procedure comprising for each processed element of the plural elements: setting a respective result bit of the plural result bits in dependence on a value of a tested bit at a bit position in the processed element of the source vector register” ([0032] – [0033] the values stored in the packed data element of the second source are ANDed with b111 and the ANDed values are stored into the destination register in corresponding bit positions), “wherein in the bit-testing procedure an element of the plural elements is subjected to the bit-testing procedure as the processed element when a respective predicate bit of a set of governing predicate bit values has a first predetermined value” ([0026] packed data operation mask registers 207. Active bits (for example those set to 1) in writemask registers conditionally control per-element computational operation and updating of result to the destination operand. As a predicate operand, the opmask registers contain one bit to govern the operation/update to each data element of a vector register).
	Uliel does not appear to explicitly disclose “a bit-testing instruction specifying a source vector register and an index.”  Also, Uliel does not appear to explicitly disclose “setting a respective result bit of the plural result bits in dependence on a value of a 
	However, Kretz discloses a vector “instruction specifying a source vector register and an index” (last paragraph of page 26 and Listing 19 on page 27 shows scatter instructions and masked scatter instructions that utilize a vector register and an index).  Further, it would have been obvious to one of ordinary skill in the art to include Kretz’s index with the system of Uliel so that the setting a respective result bit of the plural result bits would be “indicated by the index.”  This would provide a means for determining the offsets of the packed data elements of Uliel (as described by Kretz at page 26).
Uliel and Kretz are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel and Kretz before him or her, to modify the teachings of Uliel to include the teachings of Kretz so that the testing instruction of Uliel specifies an index as well as the source vector register.
The motivation for doing so would have been to provide a means for determining the offsets of the packed data elements of Uliel (as described by Kretz at page 26).
Neither Uliel nor Kretz appears to explicitly disclose “wherein in the bit-testing procedure, when the respective predicate bit of the set of governing predicate bit values does not have the first predetermined value, the respective result bit of the plural result bits is set to a second predetermined value.”
[0154] - [0157] bit-vector comparison result wherein the register r1 may be a register that contains the resulting bit-vector, wherein each bit in the bit-vector corresponds to corresponding subregisters is s1 and s2. Furthermore, each bit in the bit vector is set to one if the values in the corresponding subregisters in s1 and s2 match, and zero otherwise).
	It would have been obvious to one of ordinary skill in the art to combine the comparison method of Ganesh with the method of Uliel/Kretz so that the predicate of Uliel is stored in one of Ganesh’s registers s1 or s2 and is used to set a resulting bit vector bit to a zero.
Uliel, Kretz, and Ganesh are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel, Kretz, and Ganesh before him or her, to modify the teachings of Uliel and Kretz to include the teachings of Ganesh so that the predicate bit is used to determine when to place a zero in the result.
The motivation for doing so would have been to provide a means for more efficient instruction processing (as described in Ganesh at [0024] – [0025]).
Therefore, it would have been obvious to combine Ganesh with Uliel and Kretz to obtain the invention as specified in the instant claim.

	As per claim 2, Uliel discloses “the plural elements subjected to the bit-testing procedure comprise” “elements of the source vector register” ([0032] shifting or ANDing some bits with b111 so that not all elements of the source vector register are subjected to the testing).
	However, Kretz discloses “the plural elements subjected to the” “procedure comprise all elements of the source vector register” (page 26 scatter or gather instructions storing all values from a vector register to memory or vice versa).
	It would have been obvious to one of ordinary skill in the art to combine the features of Kretz with the method of Uliel so that the method processes all elements of the source vector register.
Uliel and Kretz are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel and Kretz before him or her, to modify the teachings of Uliel to include the teachings of Kretz so that the testing instruction of Uliel tests each element of the source vector register.
The motivation for doing so would have been to provide a means for providing flexibility in terms of the bit positions of interest.  For example when loading/storing or scattering/gathering (as in Kretz), all bit positions would be of interest.
As above, Uliel, Kretz, and Ganesh are analogous art because they are from the same field of endeavor, which is vector instructions.

The motivation for doing so would have been to provide a means for more efficient instruction processing (as described in Ganesh at [0024] – [0025]).
Therefore, it would have been obvious to combine Ganesh with Uliel and Kretz to obtain the invention as specified in the instant claim.

	As per claim 4, Uliel discloses “a number of values in the set of governing predicate bit values matches a number of elements in the source vector register” (Figure 1c source 2 has a shift amount that determines which element bits are subjected to the processing, source1 and source2).

	As per claims 5 and 6, Uliel discloses “the bit-testing instruction specifies the set of governing predicate bit values” and “the bit-testing instruction specifies a register holding the set of governing predicate bit values” ([0028] and Figure 1c VBT {k}, destination, source1, and source2).

	As per claims 8 and 9, Uliel discloses “the data processing circuitry is arranged to store the plural result bits into a result register” and “the result register is specified in [0028] and Figure 1c VBT {k}, destination, source1, and source2).

	As per claim 10, Uliel does not appear to explicitly disclose “a count of the plural result bits matches a count of the plural elements stored in the source vector register.”
	However, Kretz discloses “a count of the plural result bits matches a count of the plural elements stored in the source vector register” (page 26 scatter or gather instructions storing all values from a vector register to memory or vice versa).
	It would have been obvious to one of ordinary skill in the art to combine the features of Kretz with the method of Uliel so that the method processes all elements of the source vector register and simply moves/copies the elements.
Uliel and Kretz are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel and Kretz before him or her, to modify the teachings of Uliel to include the teachings of Kretz so that the testing instruction of Uliel copies/moves each element of the source vector register.
The motivation for doing so would have been to provide a means for loading/storing or scattering/gathering (as in Kretz), which allows vector data to be moved.
As above, Uliel, Kretz, and Ganesh are analogous art because they are from the same field of endeavor, which is vector instructions.

The motivation for doing so would have been to provide a means for more efficient instruction processing (as described in Ganesh at [0024] – [0025]).
Therefore, it would have been obvious to combine Ganesh with Uliel and Kretz to obtain the invention as specified in the instant claim.

	As per claim 11, Uliel does not appear to explicitly disclose “in the bit-testing procedure the respective result bit of the plural result bits is set to match the value of the tested bit.”
	However, Kretz discloses “in the bit-testing procedure the respective result bit of the plural result bits is set to match the value of the tested bit” (page 26 scatter or gather instructions storing all values from a vector register to memory or vice versa).
	It would have been obvious to one of ordinary skill in the art to combine the features of Kretz with the method of Uliel so that the method processes all elements of the source vector register and simply moves/copies the elements.
Uliel and Kretz are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel and Kretz before 
The motivation for doing so would have been to provide a means for loading/storing or scattering/gathering (as in Kretz), which allows vector data to be moved.
As above, Uliel, Kretz, and Ganesh are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel, Kretz, and Ganesh before him or her, to modify the teachings of Uliel and Kretz to include the teachings of Ganesh so that the predicate bit is used to determine when to place a zero in the result.
The motivation for doing so would have been to provide a means for more efficient instruction processing (as described in Ganesh at [0024] – [0025]).
Therefore, it would have been obvious to combine Ganesh with Uliel and Kretz to obtain the invention as specified in the instant claim.

	As per claim 17, Uliel does not appear to explicitly disclose “the bit-testing instruction specifies a vector index register holding plural index values, and in the bit-testing procedure, for each processed element of the plural elements, the index is given by a respective index value of the plural index values.”
	However, Kretz discloses a vector “the bit-testing instruction specifies a vector index register holding plural index values, and in the bit-testing procedure, for each index vector page 26, last paragraph of page 26 and Listing 19 on page 27 shows scatter instructions and masked scatter instructions that utilize a vector register and an index).  
Uliel and Kretz are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel and Kretz before him or her, to modify the teachings of Uliel to include the teachings of Kretz so that the testing instruction of Uliel specifies an index as well as the source vector register.
The motivation for doing so would have been to provide a means for determining the offsets of the packed data elements of Uliel (as described by Kretz at page 26).
As above, Uliel, Kretz, and Ganesh are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel, Kretz, and Ganesh before him or her, to modify the teachings of Uliel and Kretz to include the teachings of Ganesh so that the predicate bit is used to determine when to place a zero in the result.
The motivation for doing so would have been to provide a means for more efficient instruction processing (as described in Ganesh at [0024] – [0025]).
Therefore, it would have been obvious to combine Ganesh with Uliel and Kretz to obtain the invention as specified in the instant claim.

Referring to claim 18, claim 1 recites the corresponding limitations as that of claim 18.  Therefore, the rejection of claim 1 applies to claim 18. 

Referring to claim 20, claim 1 recites the corresponding limitations as that of claim 20.  Therefore, the rejection of claim 1 applies to claim 20. 
	Further, Uliel discloses “A non-transitory computer-readable storage medium storing a computer program for controlling a host data processing apparatus to provide an instruction execution environment comprising” “program logic” to carry out to steps described in claim 1 ([0025] – [0027] and Figure 2 instructions 204 executed by execution logic).

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uliel in view of Kretz, further in view of Ganesh, as applied to claims above, and further in view of ‘Vector Extensions - Using the GNU Compiler Collection (GCC)’ from gcc.gnu.org (hereinafter referred to as GNU).

	As per claim 12, neither Uliel nor Kretz nor Ganesh appears to explicitly disclose “in the bit-testing procedure the respective result bit of the plural result bits is set not to match the value of the tested bit.”
	However, GNU discloses “in the bit-testing procedure the respective result bit of the plural result bits is set not to match the value of the tested bit” (page 1 paragraph beginning with “Subtraction, multiplication” describes a unary minus or complement on a vector results in a vector whose elements are the negate or complemented values of the corresponding elements in the operand).
	It would have been obvious to one of ordinary skill in the art to combine the vector negation method of GNU with the method of Uliel/Kretz/Ganesh so that the predicate of Uliel is used to determine when to negate the vector data of the source vector register.
Uliel, Kretz, Ganesh, and GNU are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel, Kretz, Ganesh, and GNU before him or her, to modify the teachings of Uliel, Kretz, and Ganesh to include the teachings of GNU so that the predicate bit is used to determine when to negate the destination register element.
The motivation for doing so would have been to provide a means for providing flexibility in terms of the bit positions of interest.
Therefore, it would have been obvious to combine GNU with Uliel, Kretz, and Ganesh to obtain the invention as specified in the instant claim.

As per claim 13, Uliel discloses “the instruction decoding circuitry is responsive to a further bit-testing instruction, which causes the data processing circuitry to perform a further bit-testing procedure comprising setting a further respective result bit of further plural result bits” ([0030] and [0032] decoding instructions and decoded instructions being executed by execution resources.  Figure 3 vector bit test instruction VBT, [0028] vector registers with a plurality of packed data operands and writing to the destination register.  Note that Uliel’s system does not only execute a single instruction, multiple instructions will be executed).
Neither Uliel nor Kretz nor Ganesh appears to explicitly disclose “a further bit-testing instruction, which causes the data processing circuitry to perform a further bit-testing procedure comprising setting a further respective result bit of further plural result bits not to match a value of a further tested bit.”
	However, GNU discloses “the plural result bits set not to match the value of a further tested bit” (page 1 paragraph beginning with “Subtraction, multiplication” describes a unary minus or complement on a vector results in a vector whose elements are the negative or complemented values of the corresponding elements in the operand).
	It would have been obvious to one of ordinary skill in the art to combine the vector negation method of GNU with the method of Uliel/Kretz/Ganesh so that the predicate of Uliel is used to determine when to negate the vector data of the source vector register.
Uliel, Kretz, Ganesh, and GNU are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel, Kretz, Ganesh, and GNU before him or her, to modify the teachings of Uliel, Kretz, and Ganesh to include the teachings of GNU so that the predicate bit is used to determine when to negate the destination register element.

Therefore, it would have been obvious to combine GNU with Uliel, Kretz, and Ganesh to obtain the invention as specified in the instant claim.
	
	As per claim 14, Uliel discloses “the instruction decoding circuitry is responsive to a further bit-testing instruction, which causes the data processing circuitry to perform a further bit-testing procedure comprising setting a further respective result bit of further plural result bits” ([0030] and [0032] decoding instructions and decoded instructions being executed by execution resources.  Figure 3 vector bit test instruction VBT, [0028] vector registers with a plurality of packed data operands and writing to the destination register.  Note that Uliel’s system does not only execute a single instruction, multiple instructions will be executed).
Uliel does not appear to explicitly disclose “a further bit-testing procedure comprising setting a further respective result bit of further plural result bits to match a value of a further tested bit.”
	However, Kretz discloses “a further bit-testing procedure comprising setting a further respective result bit of further plural result bits to match a value of a further tested bit” (page 26 scatter or gather instructions storing all values from a vector register to memory or vice versa).
	It would have been obvious to one of ordinary skill in the art to combine the features of Kretz with the method of Uliel so that the method processes all elements of the source vector register and simply moves/copies the elements.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel and Kretz before him or her, to modify the teachings of Uliel to include the teachings of Kretz so that the testing instruction of Uliel copies/moves each element of the source vector register.
The motivation for doing so would have been to provide a means for loading/storing or scattering/gathering (as in Kretz), which allows vector data to be moved.
As above, Uliel, Kretz, Ganesh, and GNU are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel, Kretz, Ganesh, and GNU before him or her, to modify the teachings of Uliel, Kretz, and Ganesh to include the teachings of GNU so that the predicate bit is used to determine when to negate the destination register element.
The motivation for doing so would have been to provide a means for providing flexibility in terms of the bit positions of interest.
Therefore, it would have been obvious to combine GNU with Uliel, Kretz, and Ganesh to obtain the invention as specified in the instant claim.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uliel in view of Kretz, further in view of Ganesh, as applied to claims above, further in view of Barlow et al., GB Patent Application GB 2382673 A (hereinafter referred to as Barlow).

	As per claim 15, neither Uliel nor Kretz nor Ganesh appears to explicitly disclose “the index is an immediate value in the bit-testing instruction.”
However, Barlow discloses “the index is an immediate value in the bit-testing instruction” (page 6 lines 13 – 20 an immediate value as an index).
Uliel, Kretz, Ganesh, and Barlow are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel, Kretz, Ganesh, and Barlow before him or her, to modify the teachings of Uliel, Kretz, and Ganesh to include the teachings of Barlow so that the index is an immediate value.
The motivation for doing so would have been to avoid a register access.
Therefore, it would have been obvious to combine Barlow with Uliel, Kretz, and Ganesh to obtain the invention as specified in the instant claim.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uliel in view of Kretz, further in view of Ganesh, as applied to claims above, further in view of Van Kampen et al., EP Patent Application EP 2584460 A1 (hereinafter referred to as Van Kampen).

As per claim 16, neither Uliel nor Kretz nor Ganesh appears to explicitly disclose “the index is a scalar value stored in a scalar index register specified in the bit-testing instruction.”
	However, Van Kampen discloses “the index is a scalar value stored in a scalar index register specified in the bit-testing instruction” ([0080] – [0084] vector processing system with a scalar index register file including scalar entries).
Uliel, Kretz, Ganesh, and Van Kampen are analogous art because they are from the same field of endeavor, which is vector instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Uliel, Kretz, Ganesh, and Van Kampen before him or her, to modify the teachings of Uliel, Kretz, and Ganesh to include the teachings of Van Kampen so that a scalar index register is used in the vector instruction.
The motivation for doing so would have been to access and process the vectors values in a different way.  Both scalar indexing and vector indexing are known.
Therefore, it would have been obvious to combine Van Kampen with Uliel, Kretz, and Ganesh to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments, see page 11, filed February 16, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Ganesh et al., US 2014/0013076.

	Applicant’s invention appears to be an instruction that either copies or negates a vector and stores the result in a destination vector.  This is seen in Applicant’s Fig. 5 at steps 116 and 118.  The TSTZ instruction copies an inverted version of the source vector and the TSTNZ instruction simply copies the source vector.
	The examiner does not see any novel, non-obvious method in Applicant’s invention since moving/copying vector data is known (load/store, scatter/gather) and negating/inverting vector data is also known.  Applicant’s predicate/mask usage is also known in the vector processing art.  More specifically, masking certain vector data to zero is known.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20130246757 and 20130246759 disclose vector operations for comparing vector values and finding equality or non-equality.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184